font-size: 24px; font-weight: bold; } > SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended December 31, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number 000-25997 China Holdings, Inc. (Exact Name of Small Business Issuer as specified in its Charter) Wyoming (State or other Jurisdiction of Incorporation or Organization) 91-1939533 (I.R.S. Employer Identification Number) 78365 Hwy. 111 Ste. 382 La Quinta, CA 922253 (Address of principal executive offices) (Zip Code) (760) 219-2776 (Issuer's telephone number) Former Name: Silver Bow Antique Aviation Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate the number of shares outstanding of each of the issuer's classes of Common Equity, as of the latest practicable date. Common Stock, no par value 3,190,400 Title of Class Number of Shares Outstanding at December 31, 2007 No exhibits included. PART I Item 1. Description of Business Business Development. China Holdings, Inc. (the "Company") was organized under the laws of the State of Nevada on April 28, 1994, under the name "Silver Bow Antique Aviation". The Company was incorporated primarily to engage in the restoration and maintenance of antique aircraft.
